Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of terminal disclaimer filed on 12/09/2021 and further search, Claims 1-20 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein the traffic characteristics comprising two or more of (1) an adjustment of a node boundary of a node in the heterogeneous network, (2) an adjustment of a power level of the node in the heterogeneous network, (3) balancing of a cell load of the node in the heterogeneous network, (4), a distribution of a load amongst nodes in the heterogeneous network based on communications with a plurality of devices, (5) a distribution of the plurality of devices in the heterogeneous network, and (6) a distribution of the plurality of devices and a load level of respective nodes in the heterogeneous network, to yield a measurement.
	Prior teaches provides a method/system of user equipment performing cell selection in a wireless
communication system and provides if a hierarchical cell structure (HCS) is used in a serving cell of
the UE, a ranking procedure is performed in a first manner if the UE has low mobility, and the ranking
procedure is performed if in a second manner the UE has high mobility.
However, the prior art fails to teach the claimed limitation wherein the traffic characteristics comprising two or more of (1) an adjustment of a node boundary of a node in the heterogeneous network, (2) an adjustment of a power level of the node in the heterogeneous network, (3) balancing of a cell load of the node in the heterogeneous network, (4), a distribution of a load amongst nodes in the heterogeneous network based on communications with a plurality of devices, (5) a distribution of the plurality of devices in the heterogeneous network, and (6) a distribution of the plurality of devices and a load level of respective nodes in the heterogeneous network, to yield a measurement. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 17 and 20 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647